Duckworth, Chief Justice.
It appearing that the applicant was amply represented by counsel, that a pre-trial conference was held in which he was advised of the recommendations of the solicitor’s office in the event of a plea of guilty, that the case proceeded to trial, and he thereafter changed his plea of not *196guilty to guilty and was sentenced, there was no duress shown, regardless of the fact that the solicitor advised counsel that the accused was a well-known member of a criminal element known as the “Maña,” and if the case proceeded to trial he would do his utmost to obtain the maximum sentence against the accused. The fact that the applicant hoped to obtain a postponement of the trial but failed to obtain a continuance and was required to immediately go on trial shows no duress since the applicant did not have to change his plea to guilty and accept a prison sentence. He freely and voluntarily entered the plea on his own accord, and none of his constitutional rights have been violated. The court did not err in remanding his custody to the State.
Submitted March 10, 1969
Decided March 20, 1969.
Robert Carpenter, LeRoy C. Hobbs, for appellant.
Lewis R. Slaton, District Attorney, J. Roger Thompson, Tony H. Hight, for appellee.

Judgment affirmed.


All the Justices concur.